Title: To James Madison from Paul Hamilton, 25 September 1810
From: Hamilton, Paul
To: Madison, James


Dear SirCity of Washington September 25th. 1810
I do myself the pleasure of enclosing to you a paper received this day from New York, the contents of which are very important, and as such, will speak for themselves. I yield to my wishes when I believe that the information may be relied on, and venture to offer to you my congratulations on this dawn of returning justice on the part of the Belligerents of Europe towards us. If this paper states facts, and Britain follows the good example, our course will be plain and easy as to governmental affairs: while the tide of prosperity (considering the produce of the present year in our Country) will flow on individuals beyond any former example.
The best wishes and most respectful salutations of my family, conjoint with my own, are offered to you and Mrs. Madison; and I beg you to believe that with the most friendly attachment and respectful devotion I am yrs
Paul Hamilton
